DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because none of the drawings detail wherein “all the first plane is above the rung” as recited in claims 1, 10 and 17.  The examiner notes that planes are infinite, as the plane extends it will no longer be above the rung as claimed. The applicant only depicts the plane extending in one direction so that it is above the rung but that doesn’t show the whole plane, therefore not all of the first plane is able to be above the rung as claimed. 

    PNG
    media_image1.png
    158
    1289
    media_image1.png
    Greyscale


 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The amendment filed 11/16/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to the claims recite the limitation of “wherein all of the first plane is above the rung” is not supported by the original disclosure.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10 and 17 recite “wherein all of the first plane is above the rung”. How can “all” of the first plane be above the rung, when as noted above the plane is infinite and at its angle will at some point be below the rung? 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4, the applicant recites “a first part”, it is unclear to the examiner which part is the “first part” of the rung attachment.  Is the applicant referring to the “upper part”?  Appropriate correction and clarification is required.

Appropriate correction and clarification is required.
Regarding claim 10, lines 7 and 8, the applicant recites “a first upward facing portion of the upper part”, is this the same as the previously claimed “upward facing side”.  It should be further noted that the applicant recites a first upward facing portion but does not recite a ---second—or any subsequent part follow that initial claim limitation. Additionally the “first upward facing portion” does not appear to be identified in the specification or drawings- what/where are the boundaries of this portion?
 Appropriate correction and clarification is required.
Claim 10 recites the limitation "the first second plane" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, lines 8 and 8, the applicant recites “a first upward facing portion of the upper part”, is this the same as the previously claimed “upward facing side”.  It should be further noted that the applicant recites a first upward facing portion but does not recite a ---second—or any subsequent part follow that initial claim limitation. Additionally the “first upward facing portion” does not appear to be identified in the specification or drawings- what/where are the boundaries of this portion?
 Appropriate correction and clarification is required.

 Claim 17 recites the limitation "the first plane" in lines 11 and 12- it is unclear which of the two “a first plane” claimed (lines 5 and 9) is being refereed to. 
Regarding claim 17 the applicant recites that the “first plane” is defined by the downward facing side of the upper part in lines 4 and 5, and then states that first plane is above the rung, in line 12.  How is this possible?  
Dependent claims not directly named are rejected for being dependent on a rejected claim. 

Allowable Subject Matter
While no prior art is currently applied this is a direct result of the new matter limitations currently included in each of the independent claims. Depending on how the claims are amended prior art may or may not be applicable, and the claims may or may not be allowable. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, 7, 10, 13, 14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634